                              Case 3:18-cv-07673-LB Document 36 Filed 06/20/19 Page 1 of 4



                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   E-Mail: Joseph.Lordan@lewisbrisbois.com
                      ALLISON L. SHRALLOW, SB# 272924
                    3   E-Mail: Allison.Shrallow@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant GOODFELLOW TOP GRADE
                      CONSTRUCTION LLC
                    7

                    8 FENWICK & WEST LLP
                      J. David Hadden
                    9    E-Mail: dhadden@fenwick.com
                      801 California Street
                   10 Mountain View, CA 94041
                      Telephone: 415.875-2300
                   11 Facsimile: 415.281.1350

                   12 FENWICK & WEST LLP
                      Phillip J. Haack
                   13   E-Mail: phaack@fenwick.com
                      Eric B. Young
                   14   E-Mail: eyoung@fenwick.com
                      Chieh Tung
                   15   E-Mail: ctung@fenwick.com
                      555 California Street, 12th Floor
                   16 San Francisco, CA 94104
                      Telephone: 415.875-2300
                   17 Facsimile: 415.281.1350

                   18 Attorneys for Plaintiff DIANA A. MONROE
                   19

                   20                                   UNITED STATES DISTRICT COURT

                   21                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                   22

                   23 DIANA A. MONROE,                                CASE NO. 18-cv-07673-LB

                   24                      Plaintiff,                 The Hon. Laurel Beeler

                   25             vs.
                                                                      STIPULATED REQUEST FOR ORDER
                   26 GOODFELLOW TOP GRADE,                           CHANGING DATE OF HEARING TO
                                                                      OCTOBER 21, 2019; PROPOSED ORDER
                   27                      Defendant.
                                                                      Trial Date:     May 11, 2020
                   28
LEWIS
BRISBOIS                4816-6049-0650.1                        1                                18-cv-07673-LB
BISGAARD                 STIPULATED REQUEST FOR ORDER CHANGING DATE OF HEARING TO OCTOBER 21, 2019; PROPOSED
& SMITH LLP                                                   ORDER
ATTORNEYS AT LAW
                              Case 3:18-cv-07673-LB Document 36 Filed 06/20/19 Page 2 of 4



                    1            Plaintiff DIANA MONROE, by and through her attorney of record, FENWICK & WEST

                    2 LLP, and Defendant GOODFELLOW TOP GRADE CONSTRUCTION LLC, by and through its

                    3 counsel of record, Lewis Brisbois Bisgaard & Smith LLP, desire to change the date of the

                    4 Mandatory Settlement Conference originally scheduled for September 3, 2019 due to scheduling

                    5 conflicts.

                    6            WHEREAS, the parties have met and conferred and agreed to rescheduling the Mandatory

                    7 Settlement Conference to October 21, 2019.

                    8            NOW, THEREFORE, by and through their undersigned counsel of record, Plaintiff and

                    9 Defendant hereby stipulate to the following:

                   10            The Mandatory Settlement Conference currently scheduled for September 3, 2019 at 10:00

                   11 a.m. shall be rescheduled to October 21, 2019 before the Magistrate Judge Donna M. Ryu.

                   12                                              ATTESTATION

                   13            All other signatories listed, and on whose behalf the filing is submitted, concur in the

                   14 filing’s content and have authorized the filing.

                   15

                   16 DATED: June 20, 2019                          LEWIS BRISBOIS BISGAARD & SMITH                LLP

                   17
                                                                    By: /s/Allison L. Shrallow
                   18
                                                                        Joseph R. Lordan
                   19                                                   Allison L. Shrallow
                                                                        Attorneys for Defendant GOODFELLOW TOP
                   20                                                   GRADE CONSTRUCTION LLC
                   21
                        DATED: June 20, 2019                        FENWICK & WEST LLP
                   22

                   23
                                                                    By: /s/Chieh Tung
                   24                                                   J. David Hadden
                                                                        Phillip J. Haack
                   25                                                   Eric B. Young
                                                                        Chieh Tung
                   26                                                   Attorneys for Plaintiff DIANA A. MONROE
                   27

                   28
LEWIS
BRISBOIS                4816-6049-0650.1                        2                                18-cv-07673-LB
BISGAARD                 STIPULATED REQUEST FOR ORDER CHANGING DATE OF HEARING TO OCTOBER 21, 2019; PROPOSED
& SMITH LLP                                                   ORDER
ATTORNEYS AT LAW
                              Case 3:18-cv-07673-LB Document 36 Filed 06/20/19 Page 3 of 4



                    1                                               ORDER

                    2            IT IS SO ORDERED, based on the Stipulation set forth above, and GOOD CAUSE

                    3 APPEARING, that:

                    4            The Mandatory Settlement Conference currently scheduled for September 3, 2019 at 10:00

                    5 a.m. before Magistrate Judge Donna M. Ryu shall be rescheduled to October 21, 2019 at 11:30

                    6 a.m. of the above-entitled court.

                    7

                    8 IT IS SO ORDERED.

                    9

                   10 DATED: June ___, 2019

                   11

                   12
                                                                     Magistrate Judge Donna M. Ryu
                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4816-6049-0650.1                        3                                18-cv-07673-LB
BISGAARD                 STIPULATED REQUEST FOR ORDER CHANGING DATE OF HEARING TO OCTOBER 21, 2019; PROPOSED
& SMITH LLP                                                   ORDER
ATTORNEYS AT LAW
                              Case 3:18-cv-07673-LB Document 36 Filed 06/20/19 Page 4 of 4



                    1                              FEDERAL COURT PROOF OF SERVICE

                    2                               Diana A. Monroe v. Goodfellow Top Grade

                    3                               Northern District, Case No. 18-cv-07673-LB

                    4 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    5         At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
                    6 in the office of a member of the bar of this Court at whose direction the service was made.

                    7     On June 20, 2019, I served the following document(s): STIPULATED REQUEST FOR
                      ORDER CHANGING DATE OF HEARING TO OCTOBER 21, 2019; PROPOSED
                    8 ORDER

                    9         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                   10
                      J. David Hadden                                      Attorneys for Plaintiff DIANA A. MONROE
                   11 FENWICK & WEST LLP

                   12 801 California Street                                Telephone: 650.988.8500
                      Mountain View, CA 94041                              Facsimile: 650.938.5200
                   13                                                      Email: dhadden@fenwick.com
                   14 Phillip J. Haack                                     Attorneys for Plaintiff DIANA A. MONROE
                   15 Eric B. Young
                      Chieh Tung                                           Telephone: 415.875-2300
                   16 FENWICK & WEST LLP                                   Facsimile: 415.281.1350
                                               th
                   17 555 California Street, 12 Floor                      Email: phaack@fenwick.com
                      San Francisco, CA 94104                                     eyoung@fenwick.com
                   18                                                             ctung@fenwick.com
                   19
                                 The documents were served by the following means:
                   20
                                (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   21            documents with the Clerk of the Court using the CM/ECF system, which sent notification
                                 of that filing to the persons listed above.
                   22
                              I declare under penalty of perjury under the laws of the United States of America and the
                   23 State of California that the foregoing is true and correct.

                   24            Executed on June 20, 2019, at San Francisco, California.
                   25

                   26                                                    /s/Berenice Barragan
                                                                         Berenice Barragan
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4816-6049-0650.1                                                                     18-cv-07673-LB
& SMITH LLP                                                   CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
